[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION #159.25  MOTION #159.50
On May 17, 1989  an objection to request for supplemental interrogatories was filed with this court. At the time of oral argument, counsel had been in the process of discovery including depositions and admissions with respect to control of the defect in question.
This case was called for jury selection on December 5, 1991. The file indicates that not until November 15, 1991, after the case has been exposed for trial has a claim been made to resolve objections to request for supplemental interrogatories and production.
The court does not intend to delay the trial to now resolve interrogatories that should have been addressed long before this time. Accordingly, unless the answers to interrogatories can be readily responded to within seven days from date of receipt by the Commissioner, the objections to the interrogatories may stand.
MEADOW, J.